Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 08 February 2022.
Claim Status
Claims 23-25 and 28-31 are pending.  Claims 5-8, 17, 21-22, 26-27 are canceled.   Claims 29-31 are newly added.  Claims 23-25 and 28-31 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 08 February 2022 consisting of 1 sheet(s) are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/050837 (filed 09/08/2017) which claims benefit of 62/412,028 (filed 10/24/2016) and claims benefit of 62/385,185 (filed 09/08/2016).  The instant application has been granted the benefit date, 08 September 2016, from the application 62/385,185.  

RESPONSE TO ARGUMENTS
Claim Rejections - 35 USC § 112(b)
The applicant has canceled claims 2 and 8.  Therefore, the examiner withdraws the rejection of claims 2 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

35 USC § 102 - Becker
Due to the applicant’s claim amendments canceling claims 1-22, the examiner withdraws the rejection of claims 1-4 and 9-16, under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (Gene Therapy (2010) 17, 1244–1252).
35 USC § 103 – Becker
Due to the applicant’s claim amendments, adding additional limitations, the examiner withdraws the rejection of claims 23-25 and 28 under 35 U.S.C. 103 as being unpatentable over Becker et al. (Gene Therapy (2010) 17, 1244–1252).

NEW GROUNDS OF REJECTION
Claim Rejection - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Becker & Adair & Mohty
Claims 23-25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (Gene Therapy (2010) 17, 1244–1252) in view of Adair et al. ("191. Optimizing Engraftment of FANCA Gene-Modified Bone Marrow Cells in a Mouse Model of Fanconi’s Anemia," Molecular Therapy Volume 19, Supplement 1, May 2011) and Mothy et al. (“The role of plerixafor in optimizing peripheral blood stem cell mobilization for autologous stem cell transplantation.” Leukemia (2011) 25, 1–6; doi:10.1038/leu.2010.224).
Claim 23 is provided below:

    PNG
    media_image1.png
    658
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    97
    638
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    383
    772
    media_image3.png
    Greyscale

Becker et al. teach that the FancA-sW lentiviral vector was transduced into hematopoietic stem cell line, HSC72 (page 1250, col. 1) and cd34+ primary bone marrow mononuclear progenitor cells (page 1250, col.2, page 1251, col.1), t
As described above, Becker et al. teach a CD34+ progenitor cell transduced with a viral vector comprising a PGK promoter operably linked to human FANCA gene and a WPRE signal sequence.  Additionally, Becker teach “Our studies focused on procedures for lentiviral vector transduction of Fanconi anemia progenitor cells...[i]t is of utmost importance of successful gene therapy that engraftment capability be preserved after ex vivo transduction…preserve hematopoietic progenitor potential so that sufficient engraftment and in vivo transgene expression may be attained in a clinical trial” (page 1249, col.. 2).  Therefore, Becker et al. suggest a method of treating Fanconi anemia by administering to a subject ex vivo transduced hematopoietic progenitor cells. 
The Becker reference does not specify whether the subject has been conditioned using a chemotherapy drug, radiation, etc. or whether the subject is “unconditioned.”   
While Becker in view of Adair suggest all the active method steps of the claimed method, the method also recites a therapeutic outcome, “wherein the method inhibits the development of, halts progression of, or reverses progression of a hematological manifestation of Fanconi anemia in the subject, and wherein the subject is a non-conditioned subject.”  The outcome could be considered a natural consequence of practicing the active method steps, since nothing more is required in the current claim to achieve this outcome other than to practice the active method steps.  However, Becker indicates that their method sufficiently preserves hematopoietic progenitor potential so that sufficient engraftment and transgene expression can be therapeutically effective.  Because the outcome limitations do not set any standard for determining “inhibition of development of” or “halting progression of” or “reversing progression of” a hematological 
Becker et al. teach “FancA-SW…vector-transduced bone marrow by colony PCR, showing effective transduction using a single, overnight transduction at a MOI of 10.” (page 1247, col.1).  Therefore, with the teachings already explained, the overnight transduction would suggest certain limitations of claim 23.  Additionally, Becker teach enriching for CD34+ cells by positive and negative selection (page 1250, col.2), thereby suggesting limitations of claim 25.
Becker et al. teach, “Mononuclear cells were isolated from G-CSF-mobilized peripheral blood of normal donor subjects by using Ficoll-Plaque Plus” (page 1250, col.2, Isolation of normal bone marrow mononuclear cells, lineage depleted cells and CD34+ selected cells section ), thereby suggesting the limitations of claim 28.  Additionally, the Ficoll centrifugation depletes the cell mixture of red blood cells, thereby suggesting the limitations of claim 28.  However, these claim limitations were well known to persons of ordinary skill in the art.  For example, Mohty et al. teach, “[w]hen plerixafor is combined with G-CSF, HSC mobilization is enhanced compared with either plerixafor or G-CSF alone with peak CD34+ cell counts 10–14 h following administration” (page 2, col.1).
While Becker indicates that they use normal, G-CSF mobilized peripheral blood progenitor cells, it is not explicitly clear that those cells were obtained using the method recited in current claim 23 at step a) or in current claim 29 
ex vivo-prepared CD34+ cells comprising a lentivirus vector comprising from 5’ to 3’ PGK promoter operably linked to a FANCA gene and a WPRE export signal sequence, would have some improvement in their clinical outcomes.
Claims 30-31 recite the dosing of transduced cells per kilograms of patient body weight from “at least 3 x 105 cells/kg” to “at most 4 x 106 cells/kg.”  Becker et al. address this topic on page 1248.  Becker suggests a range of one million transduced CD34+ cells per kilogram to 1.7 million cells/kg patient bodyweight.   The teachings of Becker regarding this dosage overlaps the ranges recited in the present claims.  According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  


  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (lentiviral vectors comprising from 5’ to 3’ PGK promoter operably linked to a FANCA  gene and a WPRE export signal sequence;  CD34+ progenitor cells transduced with lentiviral vectors comprising from 5’ to 3’ PGK promoter operably linked to a FANCA  gene and a WPRE export signal sequence; administration of genetically modified CD34+ cells for treating Fanconi anemia; G-CSF/plerixafor mobilization) are taught by Becker or Adair or Mohty and further they are taught in various combinations and are shown to be used in method of treating Fanconi anemia.  It would be therefore predictably obvious to use a combination of these elements in a method of treating Fanconi anemia.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Becker et al. and Adair et al. and Mohty because administering the cells of Becker to an unconditioned subject having Fanconi anemia 
Therefore the method as taught by Becker et al. and Adair et al. and Mohty et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633